     Case 2:19-cv-05104-DMG-JEM Document 12 Filed 08/13/19 Page 1 of 2 Page ID #:35




1     Matthew A. Rosenthal (SBN 279334)
      matt@westgatelaw.com
2     Westgate Law
      16444 Paramount Blvd., Suite 205
3     Paramount, CA 90723
      Tel: (818) 200-1497
4     Fax: (818) 574-6022
      Attorneys for Plaintiff,
5     LUIS ENRIQUE PEREZ BORJAS
6
                      IN THE UNITED STATES DISTRICT COURT
7                       CENTRAL DISTRICT OF CALIFORNIA
                               WESTERN DIVISION
8

9
      LUIS ENRIQUE PEREZ BORJAS,               )   Case No.: 2:19-cv-5104
10                                             )
                                               )   VOLUNTARY DISMISSAL OF A
11                 Plaintiff.                  )   CASE PURSUANT TO FED. R.
                                               )   CIV. P. 41(a)(1)(A)(i)
12          v.                                 )
                                               )
13                                             )
      CHASE BANK U.S.A., N.A.                  )
14                                             )
                                               )
15                 Defendant.                  )
                                               )
16

17          PLEASE TAKE NOTICE that Plaintiff, LUIS ENRIQUE PEREZ BORJAS,
18    pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), gives notice that he voluntarily dismisses
19    all claims in this action as to himself in his individual capacity with prejudice.
20    Defendant Chase Bank U.S.A., N.A. has neither answered Plaintiff’s Complaint, nor
21    filed a motion for summary judgment. Accordingly, this matter may be dismissed
22    with prejudice without an Order of the Court.
23

24

25




                                            DISMISSAL
                                               -1-
     Case 2:19-cv-05104-DMG-JEM Document 12 Filed 08/13/19 Page 2 of 2 Page ID #:36




1     Date: August 13, 2019                 RESPECTFULLY SUBMITTED,
2                                           By:/s/ Matthew A. Rosenthal
                                                   Matthew A. Rosenthal
3                                                  Attorney for Plaintiff,
                                                   LUIS ENRIQUE PEREZ BORJAS
4

5                              CERTIFICATE OF SERVICE
            I hereby certify that on August 13, 2019, I filed the forgoing document with
6

7     the Clerk of the Court using the CM/ECF System, which provided notice of the
8
      foregoing on Defendant’s counsel of record.
9

10
                                            By:/s/ Matthew A. Rosenthal
11                                                 Matthew A. Rosenthal
12

13

14

15

16

17

18

19

20

21

22

23

24

25




                                          DISMISSAL
                                             -2-
